                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                           Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee       )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,    )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                     )
        Counterclaim Plaintiffs,
                                     )
v.
                                     )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN     )
JACQUES KLEMPF,
                                     )
        Counterclaim Defendants.
                                     )

  NOTICE OF CANCELLATION OF CONTINUATION OF DEPOSITION
    OF JACQUES KLEMPF INDIVIDUALLY AND AS THE 30(b)(6)
    REPRESENTATIVE OF FOODONICS INTERNATIONAL, INC.,
     REGARDING THE PRODUCTION OF ESI AND DOCUMENTS

      Counterclaim plaintiffs, Dina Klempf Srochi, as Trustee of the Laura Jean

Klempf Revocable Trust, and Dennis Blackburn, as Assistant Trustee of the Jean
Klempf Trust (the “Trust”), give notice that the deposition of Jacques Klempf,

individually and as the 30(b)(6) representative of Foodonics International, Inc.,

scheduled for April 23, 2019 at 9:30 a.m., has been cancelled, without prejudice to the

Trust’s right to seek related relief by filing one or more motions pursuant to the Court’s

April 11, 2019 Order (Doc. No. 91).


                                            SMITH HULSEY & BUSEY


                                            By:     /s/ R. Christopher Dix
                                                    James H. Post
                                                    Michael E. Demont
                                                    R. Christopher Dix

                                            Florida Bar Number 175460
                                            Florida Bar Number 364088
                                            Florida Bar Number 036988
                                            One Independent Drive, Suite 3300
                                            Jacksonville, Florida 32202
                                            (904) 359-7700
                                            (904) 359-7708 (facsimile)
                                            jpost@smithhulsey.com
                                            mdemont@smithhulsey.com
                                            cdix@smithhulsey.com

                                            Attorneys for Dina Klempf Srochi, as
                                              Trustee, and Dennis L. Blackburn,
                                              as Assistant Trustee, of the Laura Jean
                                              Klempf Revocable Trust




                                            2
                                   Certificate of Service

          I certify that on April 16, 2019, a copy of this document has been furnished by

email to:

                 S. Grier Wells, Esq.
                 GrayRobinson, P.A.
                 50 North Laura Street, Suite 1100
                 Jacksonville, Florida 32202
                 grier.wells@gray-robinson.com
                 barbara.rude@gray-robinson.com



                                                        /s/ R. Christopher Dix
                                                               Attorney


c:        Hedquist & Associates
          (904) 354-4111
          hedquist@bellsouth.net

          Advantage Video
          (904) 724-9006
          scheduling@advantagevideo.com
1032936
